Citation Nr: 0214775	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  95-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a left shoulder injury with impingement 
syndrome, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to June 
1974 and from May 1985 to December 1988.  His claim initially 
came before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a March 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The case has since been transferred to the RO 
in Cleveland, Ohio.  The Board remanded the case to the RO in 
May 2002 to schedule the veteran for a hearing before a 
member of the Board.  A videoconference hearing was held in 
August 2002, and the case is once again before the Board for 
review. 

The Board notes that an April 2000 RO decision reduced the 
veteran's evaluation for his left shoulder disability from 20 
percent to 10 percent, effective July 1, 2000.  However, in 
decision dated October 2001, the RO restored the 20 percent 
evaluation, effective July 1, 2000.  Therefore, the issue on 
appeal is entitlement to an evaluation in excess of 20 
percent for residuals of a left shoulder injury with 
impingement syndrome.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran also has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  The veteran is right hand dominant.

3.  The veteran's postoperative residuals of a left shoulder 
injury with impingement syndrome are manifested by complaints 
of pain and stiffness, with radiating pain down to the left 
elbow, abduction limited to 90 degrees, a Hill-Sach 
deformity, and no findings on electrokymograph (EMG) and 
nerve conduction velocity (NCV) studies.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left shoulder injury with impingement syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5201 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO and the Board have 
fundamentally complied with the duty-to-assist requirement of 
the VCAA.  There does not appear to be any outstanding 
medical records that are relevant to this appeal, and the 
veteran's left shoulder disability was recently evaluated at 
the Ohio State University Medical Center in March 2001, which 
included range of motion testing and radiological 
examination.  The veteran also testified at two personal 
hearings concerning the nature and severity of his left 
shoulder disability.  Moreover, the Board concludes that the 
discussions in the rating decision of March 1995, the 
statement of the case issued in June 1995, the hearing 
officer's decision issued in April 2000, the supplemental 
statements of the case issued in May 2000 and October 2001, 
and the various letters by the RO have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  These documents have 
also notified the veteran of the evidence he should obtain 
and which evidence VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claim at 
the present time is appropriate.

II.  Discussion

The record shows that the veteran injured his left shoulder 
in a skiing accident in February 1986 while on active duty.  
An acromioplasty was performed due to impingement problems.  
The veteran reinjured his shoulder in August 1987 and was 
medically discharged from service in December 1988.  As a 
result, a July 1990 rating decision granted service 
connection for impingement syndrome of the left shoulder and 
assigned a 20 percent evaluation.  The veteran now claims 
that he is entitled to an evaluation in excess of 20 percent 
for his service-connected left shoulder disability.  For the 
reasons set forth below, the Board disagrees and finds that 
the preponderance of the evidence is against the veteran's 
claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's left shoulder disability has been evaluated 
under Diagnostic Code (DC) 5201.  Under this code provision, 
a 20 percent evaluation is provided where motion of either 
arm is limited to the shoulder level, or where motion of the 
minor arm is limited to midway between the side and shoulder 
level.  A 30 percent evaluation requires limitation of motion 
of the minor arm to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, DC 5201.  The record in this case shows that the 
veteran is right-handed.  See 38 C.F.R. § 4.71, Plate I 
(showing normal shoulder motion as extending from 0 to 180 
degrees of forward elevation (flexion), 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external 
rotation).  

Turning to the facts of this case, the veteran was afforded a 
VA orthopedic examination in November 1994 to evaluate the 
severity of his left shoulder disability.  At that time, the 
veteran reported constant pain in his left shoulder, with 
radiation posteriorly to the elbow associated with tingling 
and numbness of the fingers.  He said the pain was constant 
but that episodes of radiating pain would occur approximately 
four times a year.  Objectively, there was marked decreased 
strength of the biceps and triceps and a marked decrease in 
his ability to grasp objects. Range of motion testing of the 
left shoulder showed 70 degrees of flexion, 60 degrees of 
abduction, 30 degrees of external rotation, and 40 degrees of 
internal rotation.  The left shoulder was markedly tender to 
touch, but no atrophy was present. Some edema was present, 
which may have been related to a recent injection at the pain 
clinic prior to the examination.  The diagnosis was "left 
shoulder impingement syndrome with S/P acromioplasty."

VA outpatient treatment reports dated from 1996 to 1998 
reflect that the veteran was seen for complaints of pain and 
stiffness in his left shoulder.  The veteran was treated with 
injections, pain medication and a TENS unit.  

At a VA orthopedic examination in August 1997, the veteran 
described pain, weakness, stiffness, instability, and 
swelling of the left shoulder.  He explained that he had 
experienced locking of the left shoulder joint two years 
prior, with no recent episodes reported.  He said he took 
Motrin, received occasional steroid injections with a nerve 
block, and used a TENS unit which relieved some of his 
symptoms.  He described occasional flare-ups, particularly 
with motion of the left shoulder, with no alleviating 
factors.  He related one incident in which he experienced 
subluxation of the left shoulder joint, at which time the 
head of the shoulder spontaneously moved back into the 
socket.  Upon physical examination, definite tenderness was 
present at the acromioclavicular joint and at the posterior 
upper border of the left scapula.  The left shoulder 
exhibited 160 degrees of abduction and flexion, with passive 
abduction to 162 degrees and passive flexion to 160 degrees.  
X-rays revealed degenerative osteoarthritis of the 
acromioclavicular joint, a nodular density in the soft tissue 
adjacent to the superior aspect of the left clavicle, and no 
abnormalities of the glenohumeral joint.  The diagnostic 
impression was degenerative changes of the acromioclavicular 
joint, normal glenohumeral joint, and soft tissue density in 
the superior aspect of the left clavicle.  

In October 1999, the veteran's left shoulder disability was 
evaluated at the Ohio State University Medical Center 
(OSUMC).  At that time, the veteran described pain and 
swelling at the base of the neck and shoulder, with 
occasional radiating pain across the neck and down the left 
arm to the elbow.  He said he had received more than 100 
injections into the musculature of the shoulder and at 
various trigger points.  He said the injections provided only 
temporary relief from pain, with original symptomatology 
returning within two to three days.  A physical examination 
revealed 180 degrees of flexion, 50 degrees of extension, 160 
degrees of abduction, 50 degrees of adduction, 70 degrees of 
internal rotation, and 90 degrees of external rotation.  A 
weakly positive drop test on the left was reported.  An MRI 
of the left shoulder performed in November 1999 revealed (1) 
partial thickness of the distal infraspinatus tendon, which 
the examiner said was possibly attributable to postoperative 
changes; (2) a low lying distal clavicle causing a deformity 
of the supraspinatus at the musculotendinous junction, with 
no evidence of subsequent tendonitis; and (3) an inferiorly 
located spur off the anterior acromion. 

VA outpatient treatment reports dated from 1999 to 2000 show 
continued treatment for the veteran's left shoulder 
disability.  Of particular relevance, a physical examination 
performed in July 1999 showed full range of motion of all 
joints, including the left shoulder, and no joint tenderness.  
The diagnosis was status post left shoulder arthroscopic 
surgery with degenerative joint disease.  When seen in March 
2000, the left shoulder exhibited full range of motion with 
abduction and internal rotation, and muscle strength of 5/5.  
In an October 2000 letter, a VA physician wrote that the 
veteran had a Hill-Sach lesion as well as a partial thickness 
rotator cuff tear of the left shoulder.  The physician 
explained that this was a defect in the humeral head which 
could decrease stability of the joint.  As a result, the 
physician indicated that the veteran would be scheduled for 
and MRI as well as an arthroscopy and possible repair.  She 
suggested that the veteran remain on work restrictions until 
results of the MRI are known and possibly until after 
surgery.  To date, however, it does not appear that the 
veteran has undergone additional surgery. 

At an RO hearing held in April 2000, the veteran testified 
that he suffered from pain over the left scapula near the 
base of the neck and radiating pain to the elbow.  He said 
the pain could become severe at times.  He also reported 
swelling of the left shoulder and weakness of the left arm.  
He indicated that he could only lift 10 to 15 pounds and 
would often drop objects.  He stated, for example, that he 
had recently dropped a gallon of milk.  He described a 
grinding sensation in which there was friction between the 
shoulder joint and the socket.  According to the veteran, he 
was unable to lift his left arm over his head and could only 
raise it to shoulder level on a good day.  He explained that 
he had missed some work at his previous job as a truck driver 
because of pain in his shoulder after handling freight, but 
that his new job driving for UPS did not require any lifting.  
He said he took 800 milligrams of Ibuprofen three times a day 
and that other medications were discontinued because of 
stomach problems. 

The veteran underwent an additional physical examination at 
OSUMC in March 2001.  He told the examiner that his left 
shoulder was manifested by stiffness and pain that would 
shoot down his left arm.  He also said his left shoulder 
joint would frequently pop.  He described the pain as 
constant and said it was impossible to lift anything or 
attempt to work over his head.  He indicated that ice, heat 
and a TENS unit provided some relief.  He also took Naprosyn 
and Ibuprofen.  It was noted that the veteran had no history 
of dislocation, subluxation or inflammatory arthritis.  Upon 
physical examination, there was no weakness of the left 
shoulder until approximately 80 degrees of abduction or 
flexion.  Range of motion testing showed 90 degrees of 
flexion and abduction, 80 degrees of internal and external 
rotation, and 10 degrees of extension and adduction.  An MRI 
revealed a Hill-Sach deformity in the left shoulder.  EMG and 
NCV studies were negative, showing no electrical evidence of 
left cervical radiculopathy or left brachial plexopathy.  The 
diagnostic impression was (1) Hill-Sach deformity of the left 
shoulder secondary to trauma sustained while on active duty; 
and (2) decreased range of motion of the shoulder secondary 
to degenerative changes in the Hill-Sachs lesion of the left 
shoulder.  

The veteran also testified at a videoconference hearing 
before the undersigned member of the Board in August 2002, at 
which time no new significant symptoms were reported.  The 
veteran simply reiterated that he suffered from pain in his 
left shoulder, with radiation down his arm.  He denied 
numbness or tingling of the left arm but said a physician had 
told him that he had neurological damage in his left shoulder 
and arm.  He indicated that he had difficulty raising his 
left arm over his head.  He admitted that he had not missed 
too many days of work "yet", but that additional surgery 
was recommended. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's left 
shoulder disability.  As noted, a 30 percent evaluation under 
DC 5201 requires limitation of motion of the minor arm to 25 
degrees from the side, which is simply abduction limited to 
25 degrees.  Here, the veteran's left arm has consistently 
demonstrated abduction significantly greater than 25 degrees.  
The veteran's left shoulder exhibited 60 degrees of abduction 
when examined in November 1994, 160 degrees of abduction when 
examined in August 1997 and October 1999, and 90 degrees of 
abduction when examined in March 2001.  VA outpatient 
treatment reports dated July 1999 and March 2000 also noted 
that the veteran's left arm demonstrated full range of motion 
with abduction.  In light of these findings, there is simply 
no basis for an evaluation in excess of 20 percent for the 
veteran's left shoulder disability under DC 5201. 

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled".  (Emphasis added).  
Section 4.45 states that to determine the factors causing 
disability of the joints inquiry must be directed toward, 
inter alia, "[p]ain on movement".  38 C.F.R. § 4.45(f).  
Thus, pain on use is as important in rating an orthopedic 
disability as is limitation of motion, since "functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, any functional loss due 
to pain is to be rated at the same level as the functional 
loss where flexion is impeded."  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991)

The Board notes that the veteran does suffer from functional 
loss of the left shoulder due to pain.  However, these 
symptoms have been adequately compensated for in the 20 
percent evaluation assigned for this disability.  The Board 
has carefully considered the November 1994 VA examination 
report in which a VA examiner noted marked decreased strength 
in the biceps and triceps, as well as a marked decrease in 
the veteran's ability to grasp objects.  Nevertheless, these 
findings are inconsistent with most of the clinical findings.  
For example, a March 2000 outpatient treatment report noted 
that the veteran's left shoulder exhibited full range of 
motion and muscle strength of 5/5.  Also, an examining 
physician in March 2001 reported no weakness in the left 
shoulder until approximately 80 degrees of flexion and 
abduction, which is slightly less than at the shoulder level.  
EMG and NCV studies were also negative, which contradict the 
November 1994 finding of marked decrease in grip strength.  
Accordingly, there is no basis to assign an evaluation in 
excess of 20 percent for the veteran's left shoulder 
disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59. 

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a disability evaluation 
greater than 20 percent.  There is no evidence that the 
veteran's left shoulder has been manifested by ankylosis or 
impairment of the humerus involving fibrosis union, nonunion, 
or loss of head of the flail shoulder.  See 38 C.F.R. 
§ 4.71a, DCs 5200, 5202 (2001).  In light of the veteran's 
radicular symptoms, the Board has considered the provisions 
of the Rating Schedule for evaluation of diseases of the 
peripheral nerves.  In particular, DC 8518 provides a 40 
percent evaluation for complete paralysis of the circumflex 
nerve (minor arm).  See 38 C.F.R. § 4.124a, DC 8518 (2001).  
Nevertheless, complete paralysis of the circumflex nerve of 
the left upper extremity has not been shown, as EMG and NCV 
studies in March 2001 were negative.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's left shoulder disability.  Accordingly, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz, 15 Vet. App. at 148-49 (holding that the 
VCAA did not alter the benefit-of-the doubt doctrine). 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
Here, no competent evidence shows that the veteran's left 
shoulder disability has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  At his August 2002 hearing, the 
veteran testified that he had not missed "too many" days of 
work because of his left shoulder disability.  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for postoperative 
residuals of a left shoulder injury with impingement syndrome 
is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

